Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This correspondence is responsive to the Amendment filed on February 22, 2022. Claims 1-3 and 8-11 are pending in the case, with claims 1 and 9 in independent form. Claims 1 and 9 are currently amended and claims 4-7 are cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of the certified copy.

Response to Arguments
Applicant’s current amendment and accompanying arguments, see pages 8-12, filed February 22, 2022, with respect to the current amendment and the previous rejections of claims 1-3 and 7-11 under 35 USC § 103 have been fully considered and are persuasive. The rejections of claims 1-3 and 8-11 under 35 USC § 103 have been withdrawn. Claims 4-7 are cancelled. 

Previous Claim Rejections - 35 USC § 103 Withdrawn
Applicant’s current amendment and accompanying arguments in the remarks filed February 22, 2022 overcome the previous rejection of claim 1-3 and 8-11 under 35 USC § 103 as set forth in the previous Non-Final Office Action mailed November 30, 2021.  Therefore, rejections of claims 1-3 and 8-11 under 35 USC § 103 have been withdrawn.

Allowable Subject Matter
Claims 1-3 and 8-11 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Camps et al. (Pub. No. US 2002/0116399 A1) is considered relevant in disclosing an ensured workflow system and method for editing a consolidated file and accessing an edit log. Camps et al., paragraphs 72-76.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/Examiner, Art Unit 2144                                                                                                                                                                                                        

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144